DETAILED ACTION
The amendments filed 1/05/2022 has been entered. Claims 1-4 and 6-10 have been amended and claim 5 has been cancelled. Claims 1-4 and 6-10 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 1/05/2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 6 to recite “display control circuitry” which applicant asserts “connote sufficient structure to one of ordinary skill in the art” and “are not means-plus function terms” on page 8 of Applicant’s remarks. Examiner acknowledges the changes made to the other limitations that previously invoked an interpretation under 112(f) recites sufficient structure. However, “display control circuitry” is considered means-plus function in the instant application due to the lack of support of “circuitry” in the specifications. It is unclear what structure is performing the claimed functions of the “display control circuitry.” Therefore, the amendments fail to overcome the interpretation under 112(f) and the corresponding rejection under 112(b) because “display control circuitry” is used as a generic placeholder in the instant application. Examiner recommends changing the limitation to recite “display” in place of “display control circuitry” in order to overcome the interpretation and rejection.
Applicant further asserts that “the cited art fails to disclose, teach, or suggest” the amendments of claim 1. However, Bowers discloses broadcasting sensor data regarding objections within a detection orange of a vehicle and receives sensor data from other vehicles as well (see at least [0032] and [0066]). 
Therefore, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 USC §102 and 103 are outlined below.
Response to Amendment
Regarding the objection to the claims, applicant has amended the claims to overcome the objection. The objection to the claims has been withdrawn.
Regarding the claim interpretations under 35 USC §112(f), applicant has amended the claims to no longer invoke an interpretation for the transmitter, sensor, and receiver. However, “display control circuitry” still invokes 112(f) as discussed above and is maintained below.
Regarding the rejections to the claims under 35 USC §112, applicant has amended the claims to overcome some of the rejections. However, the amendment made to “a display control circuitry” still invokes 112(f) and fails to provide sufficient structure as discussed above and the rejection is maintained below.
Regarding the rejections to the claims under 35 USC §102 and 103, applicant has amended the claims but the amendments made fail to overcome the prior art. The rejections under 35 USC §102 and 103 are therefore maintained as outlined below.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Regarding claim 1, “an first object list section” should read “a first object list section”
Regarding claim 9, “the request signa including” should read “the request signal including”
Further regarding claim 9, “an first object list section” should read “a first object list section”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 “A display control circuitry configured to control display” in claim 6. Applicant’s disclosure fails to provide sufficient structure for a “display control circuitry” and is rejected under 112(b) as outlined below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “display control circuitry” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structure or a combination of processors configured to execute a program to perform the functions of the claimed “display control circuitry.” Therefore, claim 6 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowers et al. (U.S. 2015/0035662 A1; hereinafter Bowers).
Regarding claim 1, Bowers discloses:
An information processing apparatus comprising: an object sensor configured to detect objects that are present in surroundings (“adaptive sensing system 101 may be configured to acquire sensor data pertaining to objects within a detection range 118 of the vehicle 102 by use of one or more sensors 110,” see at least [0032]); 
a transmitter configured to broadcast a request signal requesting information regarding an object that has not been detected by the object sensor (adaptive sensing system 101 request information using a network broadcast when the system determines there may be objects in an obscured area 126, see at least [0065]) the request signal including a first status section and an first object list section, the first status section including a first transmitter ID and a first message ID indicating the request signal (vehicle 102 may be configured to broadcast identifying information to other vehicles, see at least [0086]), and the first object list section including information regarding each of the objects detected by the object sensor (adaptive sensing system 101 uses sensors 110 to detect objects within a detection range 118, see at least [0032]; collision detection model 122 of the system includes various information about the detected objects, see at least [0035]); and 
a receiver configured to receive a response signal in response to transmission of the request signal, the response signal including a response status section and a response object list section, the response status section including a response transmitter ID and a response message ID indicating the response signal (objects provide identifying information to one or more of the vehicles, see at least [0086]), and the response object list section including the information regarding the object that has not been detected by the object sensor (adaptive sensing system 101 receives collision detection data from other vehicles, see at least [0068]; other vehicle 103 provides sensor data 227 which may be received via communication module 130, see at least [0082]).
Regarding claim 8, the claim is directed to an information processing method. The cited portions of Bowers used in the rejection of claim 1 teach a method as well as the claimed elements. Therefore, claim 8 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, Bowers discloses the elements above and further discloses:
the transmitter broadcasts the request signal in a driving caution area (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 to any source capable of satisfying the request, see at least [0080]).
Regarding claim 3
the transmitter broadcasts the request signal in a place with poor visibility (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 which is an area that is inaccessible for the current vehicle, see at least Fig. 2A, [0079], and [0080]).
Regarding claim 4, Bowers discloses the elements above and further discloses:
the transmitter broadcasts the53 request signal in a case where there is a possibility that the object that has not been detected by the object detector enters in a traveling direction (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 to acquire sensor information pertaining to objects in obstructed area 226 if there are any, see at least Fig. 2A, [0079], and [0080]).
Regarding claim 7, Bowers discloses the elements above and further discloses:
in a case where the object that is included in the response signal and that has not been detected by the object sensor is located in a direction in which a host vehicle travels, the54 transmitter transmits a caution signal for calling for caution to a transmitter of the response signal (own vehicle 102 communicates with other sensing system 135 in other vehicle 105 to exchange sensor data and collision detection information, see at least [0067]).
Regarding claim 9, Bowers discloses:
An information processing apparatus comprising: a receiver configured to receive a request signal from external equipment, the request signal including a first status section and a first object list section, the first status section including a first transmitter ID and a first message ID indicating the request signal (vehicle 102 may be configured to broadcast identifying information to other vehicles, see at least [0086]), and the first object list section including information regarding positions and attributes of a predetermined number of objects that are present in surroundings of the external equipment (adaptive sensing system 101 can receive requests for data from other entities regarding sensor data of objects such as position, size, orientation, etc., see at least [0066]-[0067]) *Examiner sets forth the request would be requesting data of the objects not sensed which is a predetermined number.; and 
a transmitter configured to, in a case 55 where a predetermined object associated with the information processing apparatus is not included in the predetermined number of objects, unicast a response signal, the response signal including a response status section and a response object list section, the response status section including a response transmitter ID and a response message ID indicating the response signal (objects provide identifying information to one or more of the vehicles, see at least [0086]), and the response object list section including information regarding a position and an attribute of the predetermined object to the external equipment (adaptive sensing system 101 coordinates with other entities to send or receive data in obscured areas, see at least [0067]; response may be transmitted in response to request from entity in a point-to-point communication mechanism, see at least [0066]) *Examiner sets forth the mapping of claim 1 is applicable to claim 9 since the system as a whole is disclosed. Bowers discloses being able to send or receive data according to own or another vehicle’s obscured area.
Regarding claim 10, the claim is directed to an information processing method. The cited portions of Bowers used in the rejection of claim 9 teach a method as well as the claimed .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Bletzer et al. (U.S. Patent Application Publication No. 2018/0096600 A1; hereinafter Bletzer).
Regarding claim 6, Bowers discloses the elements above and further discloses:
a display control circuitry (human-machine interface components 107, see at least [0069])
Bowers does not explicitly disclose:
a display control circuitry configured to control display of a surrounding environment on a basis of information regarding positions and attributes of a predetermined number of the objects detected by the object sensor and control update of the display of the surrounding environment on a basis of information regarding a sensor
However, Bletzer teaches:
a display control circuitry configured to control display of a surrounding environment on a basis of information regarding positions and attributes of a predetermined number of the objects detected by the object sensor and control update of the display of the surrounding environment on a basis of information regarding a position and an attribute of the object that is included in the response signal and that has not been detected by the object sensor (displayable map is created with shared data to fill in blind spots, see at least abstract; obstructions can be displayed to driver and potential dangers can be highlighted, see at least [0039])  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed by Bowers by adding the displayable map taught by Bletzer. One of ordinary skill in the art would have been motivated to make this modification “in order to create a more complete picture of surrounding vehicles” and to allow a vehicle to see “though another vehicle or an obstruction” (see abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662